     Case 1:20-cv-00414-NONE-EPG Document 20 Filed 07/28/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                  EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
 9

10
     MONIKA AGUIRRE, an individual,                      Case No. 1:20-CV-00414-NONE-EPG
11
                  Plaintiff,
12
           v.                                            ORDER RE: STIPULATION TO STAY
13                                                       DISCOVERY
   AETNA RESOURCES, LLC also known as
14 AETNA; and DOES 1-100,                                (ECF No. 19)

15                Defendant.

16

17         Pursuant to the Stipulation of the Parties (ECF No. 19), and good cause appearing, it is
18 ORDERED that:

19         1.     All discovery is stayed until two weeks after the Court rules on the Motion to
20         Compel Arbitration and Dismiss Action;
21         2.     Plaintiff will refrain from asserting at any time that Defendant waived its right to
22         compel arbitration by participating in the Settlement Conference;
23         3.     The hearing for the Motion to Compel Arbitration and Dismiss Action, set for July
24         29, 2020, is VACATED. The parties are informed that pursuant to the Standing Order Re
25         Judicial Emergency issued March 20, 2020 (ECF No. 5-2), the motion to compel (ECF No.
26         12) will be decided on the papers without oral argument.
27

28

                                                     1
     Case 1:20-cv-00414-NONE-EPG Document 20 Filed 07/28/20 Page 2 of 2


 1         Should this case fail to resolve, any opposition to the motion shall be due September 4,

 2 2020; any replies shall be due September 11, 2020.

 3

 4 IT IS SO ORDERED.

 5
        Dated:   July 28, 2020                              /s/
 6                                                   UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    2
